Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 09/03/2021. 
	In the 08/16/2021 Non-Final office action, claims 1-5 were pending and claim 5 was withdrawn and claim 1 was objected to and claims 2-4 were rejected.
	In Applicant’s 09/03/2021 Remarks and Amendments, claims 1-5 were pending and claim 5 was withdrawn. 
	Claim 1-5 remain pending. 
Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below). 
This application is in condition for allowance except for the presence of claim 5 directed to a composition without traverse.  Accordingly, claim 5 has been cancelled.

Remarks and Amendments
Claim 1 step (c) was objected to because of the following informalities: Claim 1 step (c) does not end with a semicolon. Applicant’s arguments/remarks on 09/03/2021 were sufficient to overcome this objection and which is hereby withdrawn. 
Claims 2-4 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
 
Conclusion
	Claims 1-4 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655